J-S16018-22

                                   2022 PA Super 195


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHN WILLIAM COLLINS                       :
                                               :
                       Appellant               :   No. 1419 MDA 2021

       Appeal from the Judgment of Sentence Entered September 9, 2021
    In the Court of Common Pleas of Huntingdon County Criminal Division at
                        No(s): CP-31-CR-0000227-2020


BEFORE:      PANELLA, P.J., KUNSELMAN, J., and COLINS, J.*

OPINION BY COLINS, J.:                         FILED: NOVEMBER 18, 2022

        John William Collins appeals from the judgment of sentence of 15 days’

incarceration and a fine of $600 after his non-jury conviction on two counts of

harassment.1 Upon careful review, we affirm.

        This case involves a “wanted poster” and five letters that Collins

authored and distributed through the United States Postal Service. The poster

identifies the “wanted” man as Alan Hoffman, “an individual with whom

[Collins] has apparently had a long-running dispute.”       Trial Court Opinion,

1/5/22, at 2.

        The trial court described the poster, letters, and facts of this case as

follows:


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   See 18 Pa.C.S. § 2709(a)(3).
J-S16018-22


              The posters were copies of the same document . . . on
       letter-size paper, featuring a copy of Mr. Hoffman’s mug
       shot and basic booking information for a January 26, 2018,
       arrest for controlled substance DUI, next to which had been
       written: “I crossed a Billy goat with a pig. What did you
       get? See for yourself; it’s got a goat face and smells like a
       pig. $500.00 reward to capture and put in a cage. Call
       nearest police agency for reward. Trying to impersonate a
       human being.”

             The letters were copies of the same package of
       documents, consisting of: (1) a handwritten note stating
       the following: “Alan Goat-Face Hoffman, [street address]
       Three Springs, PA 17264 drives a yellow [car, which] is
       same color as he is.”; and (2) five copies of a page from Mr.
       Hoffman’s Bedford County Court of Common Pleas Court
       Summary.

                                *     *      *

            The matter came before this Court for a bench trial on
       September 8, 2021 . . .

              The Commonwealth’s first witness was April Snyder,
       who, in late February of 2020, was employed as a clerk at
       the United States Post Office in Three Springs Borough,
       Huntingdon County, Pennsylvania. She was familiar with
       [Collins] as a customer at that location. Ms. Snyder initially
       received a report from one of her mail carriers that someone
       had put “flyers” in approximately 15 mailboxes along the
       mail carrier’s route. The mail carrier removed the “flyers”
       from the mailboxes and brought them to Ms. Snyder.

              [She] identified the “flyers” found by the mail carrier
       as being copies of the poster. Based on other information
       provided by the mail carrier, Ms. Snyder had reason to
       suspect [Collins] had placed the posters in the mailboxes,
       but she had no direct evidence. That changed a few days
       later when Ms. Snyder personally witnessed [Collins] enter
       the Three Springs Post Office and post something on the
       bulletin board. She went out to investigate, saw that it was
       another copy of the poster, and immediately took the poster
       down and threw it in the trash.

              A few days after that, [Collins] came in to mail five
       letters. He had Ms. Snyder weigh them, and all five required

                                    -2-
J-S16018-22


       additional postage, which he paid. One of the letters was
       addressed to Steve Heester, who has a P.O. Box at the
       Three Springs Post Office along with his wife, Dee Heester.

             Ms. Snyder processed the letter to Mr. Heester along
       with the other mail and placed it in the Heesters’ box. Dee
       Heester came in to get their mail later that same day, and
       the letter instantly caught her attention, prompting her to
       hold it up for Ms. Snyder’s attention and ask what it was.
       Mrs. Heester then opened it in front of Ms. Snyder, revealing
       the contents to be the letter. Ms. Snyder took possession
       of the letter from Mrs. Heester and intercepted the other
       four letters that had been mailed by [Collins] at the same
       time before they had been delivered.

             Subsequent inspection revealed each one to be a copy
       of the letter as well. Ms. Snyder reported the incidents to
       the U.S. Postal Inspection Service and the Pennsylvania
       State Police . . .

              State Trooper Christopher Bourne investigated the
       incidents. He initially interviewed Mrs. Heester in response
       to a complaint she filed regarding the letter. He further
       interviewed Ms. Snyder, who provided him with the letters
       and posters (along with additional information regarding
       [Collins’] distribution of the posters).    Trooper Bourne
       confirmed that the copies of the letter and poster entered
       into evidence were the documents he received from Ms.
       Snyder . . .

             [Collins] elected to testify and admitted that he sent
       the letters and put the poster on the bulletin board at the
       Three Springs Post Office. He denied placing copies of the
       posters in mailboxes in the Three Springs Area, instead
       attempting to blame the mail carrier who discovered them.
       [He] testified that his intent was to alert people living in the
       immediate area that [Hoffman] had been convicted of DUI
       and was driving on a suspended license, so that if they saw
       [him] driving they would call the police. [Collins] had
       apparently contacted the State Police many times himself
       with respect to [Hoffman] driving with a suspended license
       and was frustrated that the State Police had not arrested
       [him].

              However, [Collins] also testified he distributed the
       letters and posters in order to retaliate against [Hoffman]

                                    -3-
J-S16018-22


       for perceived wrongs [as the following exchange between
       Collins and his attorney revealed:]

          Q:   I’m showing you [the poster]. Where did you get
               this document?

          A:   It was from a website.4
               4 [The poster] appears to have been obtained from
               a website titled “BUSTED NEWSPAPER,” which
               contains a searchable database of arrest mugshots
               and booking information. The information on the
               [poster] shows it was obtained from the “Bedford
               County Mugshots” subsection of the website, under
               the “Pennsylvania Mugshots” section.

          Q:   And that photograph on there, what is important
               about that to you?

          A:   Well, it identifies who he is and also identifies that
               he was in custody when the picture was taken.

          Q:   Now there is some writing on there that you have
               already admitted you wrote on there?

          A:   Yes.

          Q:   It says, “I crossed a Billy goat with a pig. What do
               you get? See for yourself.” It’s got an arrow
               pointing over to his picture. “It’s got a goat face
               and smells like a pig. $500 reward to capture and
               put it in a cage. Call nearest police department for
               reward.” You wrote that on there yourself?

          A:   Yes.

          Q:   That didn’t come from that website?

          A:   No, it did not.

          Q:   Why did you put that on there?

          A:   Well, [Hoffman] and his father both were going
               through the community spreading lies about me,
               and he was continuously bragging about the fact
               that he could get away with driving with no license.
               And I just felt somebody needed to let people know


                                  -4-
J-S16018-22


               what the truth was about him; that his license was
               suspended, and he is a menace to the area.

          Q:   But to be fair, none of what you wrote on here talks
               about his suspended license, does it?

          A:   No.

          Q:   And you don’t actually believe that you crossed a
               Billy goat with a pig to produce that man, do you?

          A:   No.

          Q:   So, you’re not wanting anybody to believe that’s
               the truth?

          A:   No.

          Q:   Would it be fair to say you wrote all this down there
               because you wanted to get back at him for
               spreading lies?

          A:   Yes.

          Q:   You were upset, and you wanted to take him down
               a peg?

          A:   Yes . . .

          Q:   Is it fair to say then, kind of summarizing what you
               were saying, you were wanting to tell people about
               the fact that man is a criminal and is driving
               without a license? Is that what you’re saying?

          A:   Yes.

          Q:   But it’s also fair to say that you wanted to get back
               at him for spreading lies about you and flaunting
               the law?

          A:   Yes.

             On cross-examination, [Collins] admitted that he had
       not included anything on the poster that indicated the
       reason he was distributing it was because [Hoffman] was
       driving without a license.




                                  -5-
J-S16018-22



Id. at 2-7 (citations to record and some footnotes omitted; some formatting

altered).

       At the close of the trial, the court convicted and sentenced Collins as

related above. He sought post-sentence relief, which the trial court denied.

This timely appeal followed.

       On appeal, Collins raises three issues.      First, he argues that the

Commonwealth could not prosecute his conduct under the First Amendment

to the federal constitution. Second, he asserts the Commonwealth did not

produce sufficient evidence to sustain the conviction, as a matter of law. In

this regard, Collins argues the harassment statute demands proof that his

poster and letters reached the intended victim of the harassment, i.e.,

Hoffman. Finally, Collins contends that his sentence was manifestly excessive

as it was not based upon any real injury to Hoffman and instead was based

upon the court’s frustration at the behavior of both Collins and Hoffman.2


____________________________________________


2 We derive these issues from the headings of the argument section of Collins’
brief rather than the statement of questions involved, the first two of which
are largely duplicative of each other and do not correspond to the manner in
which the argument is laid out in the brief. Compare Collins’ Brief at 7-8
with id. at 13-24. To the extent Collins appears to assert in his statement of
questions that he is challenging the denial of his omnibus pretrial motion
based upon the Commonwealth’s failure to present a prima facie case of
harassment, this argument is waived as he fails to develop this issue beyond
his mere recitation of the issue in the prefatory portion of his brief. See Wirth
v. Commonwealth, 95 A.3d 822, 837 (Pa. 2014) (“[W]here an appellate brief
fails to provide any discussion of a claim with citation to relevant authority or
fails to develop the issue in any other meaningful fashion capable of review,
that claim is waived.”) (citation omitted).

                                           -6-
J-S16018-22



      We address Collins’ sufficiency claim first, because, if he correctly

interprets the Pennsylvania harassment statute, this Court can thereby avoid

the constitutional question that he raises. Under the doctrine of constitutional

avoidance, “we ought not to pass on questions of constitutionality . . . unless

such adjudication is unavoidable.” Spector Motor Service v. McLaughlin,

323 U.S. 101, 105, (1944); see also In re Stevenson, 12 A.3d 273, 275

(Pa. 2010) (per curiam) (“[A]s a general matter, it is better to avoid

constitutional questions if a non-constitutional ground for decision is

available.”).

                        Sufficiency of the Evidence

      Collins argues that, “[to] obtain a valid conviction against [him], the

Commonwealth was required to prove that his statements were received by

the alleged victim,” Hoffman. Collins’ Brief at 17. While Collins acknowledges

that “communication of the statements to the alleged victim is not listed as

an essential element of the statute charged here,” he asserts that because the

Commonwealth alleged that Hoffman was the victim of Collins’ actions, “the

Commonwealth was required to prove that [] Hoffman received [] Collins’[]

statements.” Id. at 17-18. Because “Hoffman specifically testified [] that he

did not receive” the poster or letters, the convictions must be overturned

based upon insufficiency of the evidence. Id. at 18-19.

      A challenge to the sufficiency of the evidence presents a question of law

and is subject to plenary review under a de novo standard. Commonwealth

v. Smith, 234 A.3d 576, 581 (Pa. 2020). When reviewing the sufficiency of

                                     -7-
J-S16018-22



the evidence, we must determine whether the evidence admitted at trial and

all reasonable inferences drawn therefrom, viewed in the light most favorable

to the Commonwealth, were sufficient to prove every element of the offense

beyond a reasonable doubt. Id. “[T]he facts and circumstances established

by the Commonwealth need not preclude every possibility of innocence.”

Commonwealth v. Bowens, 265 A.3d 730, 740 (Pa. Super. 2021) (en banc)

(citation omitted). “The Commonwealth may sustain its burden of proving

every element of the crime beyond a reasonable doubt by means of wholly

circumstantial evidence.” Id. (citation omitted).

       The issue before us is whether the harassment offense of which Collins

was convicted, see 18 Pa.C.S. § 2709(a)(3), requires that the harassing,

annoying, or alarming communication reach its victim in order for a crime to

occur. The trial court concluded that no such connection to the intended victim

is required. Trial Court Opinion, 1/5/22, at 8-11. Our review of the statute

confirms the trial court’s interpretation.3

       Under Section 2709(a)(3), the crime of harassment occurs “when, with

intent to harass, annoy, or alarm another, the person . . . engages in a course
____________________________________________


3 Because the trial court—the factfinder in this case—determined that Section
2709(a)(3) does not require proof of communication of a message directly to
the individual being harassed and did not address whether the evidence at
trial showed that Collins’ message was received by Hoffman, we likewise do
not focus on the Commonwealth’s proof on this issue. However, we note that
Hoffman did in fact testify that he ultimately discovered a different version of
the poster on a bulletin board at another business in the community
approximately one week after the incident at the post office. N.T., 9/8/21, at
40-42.

                                           -8-
J-S16018-22



of conduct or repeatedly commits acts which serve no legitimate purpose.” 18

Pa.C.S. § 2709(a)(3). Unlike other subsections of the harassment statute,

the text of subsection (a)(3) does not require the defendant to interact with

his intended victim in order to commit the offense.

      For example, subsection (a)(1) applies if the defendant “strikes, shoves,

kicks or otherwise subjects the other person to physical contact . . . .” 18

Pa.C.S. § 2709(a)(1) (emphasis added). Similarly, subsection (a)(2) applies

when the defendant “follows the other person in or about a public place or

places[.]” 18 Pa.C.S. § 2709(a)(2) (emphasis added). Finally, subsection

(a)(4) applies if the defendant “communicates to . . . such other person any

lewd, lascivious, threatening, or obscene words, language, drawings, or

caricatures[.]” 18 Pa.C.S. § 2709(a)(4) (emphasis added).

      When “a section of a statute contains a given word, the omission of such

word from a similar section of the statute shows a different legislative intent.”

Commonwealth v. Berryman, 649 A.2d 961, 965 (Pa. Super. 1994) (en

banc); see also Commonwealth v. Johnson, 125 A.3d 822, 830-31 (Pa.

Super. 2015). “Where a legislature includes specific language in one section

of a statute and excludes it from another, that language should not be implied

where excluded.” Berryman, 649 A.2d at 965.

      Here, as the various subsections of statute demonstrate, the legislature

could and did specify when the crime of harassment requires that the

Commonwealth prove interaction between harasser and victim. Based upon

the omission of any language in subsection (a)(3) requiring that the

                                      -9-
J-S16018-22



defendant’s course of conduct or repeated acts actually be communicated to

or reach “the other person,” we agree with the trial court’s interpretation of

this subsection. Engagement between harasser and victim is not an element

of Section 2709(a)(3).

       This Court “may not add provisions which the legislature has omitted

unless the phrase is necessary to the construction of the statute.” Berryman,

649 A.2d at 965. Thus, Collins’ attempt to have this Court add a new element

to the harassment statute fails. The General Assembly did not see fit to make

interacting with the victim an element of Section 2709(a)(3). Therefore, it is

not an element of that offense.

       Collins’ sufficiency argument affords him no appellate relief.

                                  First Amendment

       Collins next argues that his prosecution for distributing the poster and

letters to third parties rather than to Hoffman himself violates the free speech

clause of the First Amendment to the United States Constitution. 4       Collins

asserts that criminal punishment based upon a defendant’s speech is

permissible only when it falls within certain narrow exceptions to the First

Amendment and here none of those exceptions are applicable. He contends
____________________________________________


4 Collins’ brief does not contain any reference to the corresponding free speech
right set forth in Article I, Section 7 of the Pennsylvania Constitution and
therefore we solely address whether his conviction violates the First
Amendment. See Pa. Const. Art I, § 7 (“The free communication of thoughts
and opinions is one of the invaluable rights of man, and every citizen may
freely speak, write and print on any subject, being responsible for the abuse
of that liberty.”).

                                          - 10 -
J-S16018-22



that the poster and letters were not obscene as they did not relate to sexual

matters or appeal to prurient interests; he cannot be punished for defamation

as Pennsylvania has chosen not to criminalize false statements in the

harassment statute; and his comments regarding Hoffman were not “fighting

words” as they were not the type of comments that would incite an immediate

breach of the peace. As his conduct does not fall within any of the defined

exceptions to free speech, Collins argues that “[t]o prosecute [him] for

expressing his opinion of the alleged victim to third parties cannot be

considered compatible with the freedom of expression safeguarded by our

First Amendment.” Collins’ Brief at 16.

      When a defendant challenges the constitutionality of a criminal statute,

he raises a pure question of law for which our standard of review is de novo,

and our scope of review is plenary. Commonwealth v. Bradley, 232 A.3d

747, 756 (Pa. Super. 2020).

      [A]cts passed by the General Assembly are strongly presumed to
      be constitutional, including the manner in which they were passed.
      Accordingly, a statute will not be declared unconstitutional unless
      it clearly, palpably, and plainly violates the Constitution. If there
      is any doubt that a challenger has failed to reach this high burden,
      then that doubt must be resolved in favor of finding the statute
      constitutional.

Id. (quoting Pennsylvania State Association of Jury Commissioners v.

Commonwealth, 64 A.3d 611, 618 (Pa. 2013)).

      Collins does not argue here that Section 2709(a)(3) is unconstitutional

on its face but rather challenges the application of the statute to his conduct



                                     - 11 -
J-S16018-22



in this case. This Court has explained the distinction between facial and as-

applied constitutional challenges to criminal statutes as follows:

      A facial attack tests a law’s constitutionality based on its text alone
      and does not consider the facts or circumstances of a particular
      case. An as-applied attack, in contrast, does not contend that a
      law is unconstitutional as written but that its application to a
      particular person under particular circumstances deprived that
      person of a constitutional right. A criminal defendant may seek
      to vacate his conviction by demonstrating a law’s facial or as-
      applied unconstitutionality.

Id. at 757 (quoting Commonwealth v. Brown, 26 A.3d 485, 493 (Pa. Super.

2011)).

      In his brief, Collins relies on the seminal United States Supreme Court

decision of Chaplinsky v. New Hampshire, 315 U.S. 568 (1942), in which

the Court stated as follows:

      [I]t is well understood that the right of free speech is not absolute
      at all times and under all circumstances. There are certain well-
      defined and narrowly limited classes of speech, the prevention and
      punishment of which have never been thought to raise any
      Constitutional problem. These include the lewd and obscene, the
      profane, the libelous, and the insulting or ‘fighting’ words—those
      which by their very utterance inflict injury or tend to incite an
      immediate breach of the peace.

Id. at 571-72 (footnotes omitted). Collins then proceeds to address the three

First Amendment exceptions recognized by Chaplinsky for obscenity,




                                      - 12 -
J-S16018-22



criminal libel, and “fighting words,”5 arguing that his posters and letters fit

none of these exceptions.

       Collins is correct that his speech does not fall within the identified

exceptions to the First Amendment set forth in Chaplinsky: his posters and

letters did not contain obscenities; no proof was offered that Collins’

description of Hoffman was untrue, and in any event, Section 2709(a)(3) does

not target defamation; and his speech did not technically constitute “fighting

words” as Hoffman was not present when Collins distributed the posters or

letters were distributed and therefore it was unlikely that they would have led

to “an immediate breach of the peace.”             Chaplinsky, 315 U.S. at 572.

However, the Chaplinsky exceptions do not purport to be an exhaustive list

of the categories of speech that may be prosecuted under the First

Amendment.        Indeed, additional categories of offenses that criminalize

speech—including solicitation, extortion, and other speech “integral to criminal

conduct”—have been deemed to pass constitutional muster.            See United

States v. Williams, 553 U.S. 285, 297 (2008) (“Offers to engage in illegal

transactions are categorically excluded from First Amendment protection.”);

United States v. Hobgood, 868 F.3d 744, 748 (8th Cir. 2017) (explaining

that extortionate speech is not protected by the First Amendment); In the
____________________________________________


5 Regarding the other First Amendment exception noted in Chaplinsky for
“profane . . . words,” the High Court has subsequently held that the use of
profanity or vulgarities, by itself, is not punishable. See, e.g., Mahanoy Area
School District v. B. L., 141 S.Ct. 2038, 2046-47 (2021); Cohen v.
California, 403 U.S. 15, 25-26 (1971).

                                          - 13 -
J-S16018-22



Interest of J.J.M., 265 A.3d 246, 254 (Pa. 2021) (noting that child

pornography, fraud, true threats, and other speech “integral to criminal

conduct” are not immunized from prosecution under the First Amendment)

(citation omitted).   In addition, our Supreme Court has upheld a criminal

statute prohibiting harassment by unwanted, repeated communications in the

face of a First Amendment challenge, noting that the state has a legitimate

interest in preventing harassment and that the offense was directed at the

harassing conduct rather than the speech itself.    See Commonwealth v.

Hendrickson, 724 A.2d 315, 318 (Pa. 1999) (rejecting facial overbreadth

challenge to former 18 Pa.C.S. § 5504, now set forth in 18 Pa.C.S. §

2709(a)(4)-(7) and 18 Pa.C.S. § 2709.1).

      Viewed in its totality, we conclude that Collins’ public dissemination of

the poster and letters falls outside the bounds of constitutionally protected

speech. The communications were clearly intended to be insulting, attacking

Hoffman’s appearance (“it’s got a goat face and smells like a pig”), parentage

(stating that Hoffman was “a Billy goat [crossed] with a pig”), and character

(stating that Hoffman was “yellow,” i.e., cowardly).      Trial Court Opinion,

1/5/22, at 2. Hoffman is not, by any account, a public figure in the town in

which he and Collins live, and the communications related to matters that are

not of public concern. See Snyder v. Phelps, 562 U.S. 443, 452 (2011)

(“Not all speech is of equal First Amendment importance, [] and where matters

of purely private significance are at issue, First Amendment protections are

often less rigorous.”) (brackets and quotation marks omitted).       Although

                                    - 14 -
J-S16018-22



Collins testified that he was publicizing Hoffman’s criminal record in order to

advise the public that Hoffman was driving with a suspended license, his

purpose was not evident on the face of the poster or letter and Collins

admitted that his real motivation was to “get back at [Hoffman] for spreading

lies about [him] and flaunting the law.” N.T., 9/9/21, at 13, 16-19, 22. There

is no question that Collins’ publication of Hoffman’s criminal record and the

insults directed towards him were part and parcel of the two men’s long-

running feud.

      Also crucial in our determination that Collins was engaged in

unprotected speech is the fact that he identified Hoffman’s home address and

the make, year, color, and license plate number of Hoffman’s vehicle. The

inclusion of this information in the posters and letters served no other

apparent purpose than as an invitation for the public to confront Hoffman at

his residence or during his travels in the community. See Frisby v. Schultz,

487 U.S. 474, 486 (1988) (upholding ban on residential picketing where

picketing did not “seek to disseminate a message to the general public, but to

intrude upon the targeted resident, and to do so in an especially offensive

way”). The belligerent nature of the communication was only accentuated by

the juxtaposition of Hoffman’s mug shot photograph with Old West-style

“wanted poster” language, with an offer of a “$500.00 reward to capture”

Hoffman and “put [him] in a cage.”        Trial Court Opinion, 1/5/22, at 2.

Moreover, Collins did not simply resort to announcing his criticisms of Hoffman

to passersby in a public forum, but he also directed his injurious message to

                                    - 15 -
J-S16018-22



various unwilling and unsuspecting recipients through the United States Postal

Service, at least one of whom submitted a complaint to law enforcement.

N.T., 9/8/21, at 35; see Rowan v. United States Post Office Department,

397 U.S. 728, 737-38 (1970) (upholding federal statute that permits

household to remove address from mailing lists and stating that “no one has

a right to press even ‘good’ ideas on an unwilling recipient” through the mail).

      In sum, we conclude that Collins’ actions here fall outside the ambit of

the protection of the First Amendment. The evidence at trial was clear that

Collins’ poster and letters were not intended to advise the public of Hoffman’s

potentially dangerous driving as a result of his DUI convictions nor did they

contain an educational or symbolic message regarding the harm caused to

society by drunk drivers.    See Texas v. Johnson, 491 U.S. 397 (1989)

(holding that government cannot criminalize symbolic speech or expressive

conduct merely because it might prove controversial or lead to a breach of the

peace). Instead, Collins’ speech was simply intended to shame and provoke

Hoffman and direct the ire of the public on him based upon his status as an

offender. That Collins’ speech was not communicated directly to Hoffman and

did not result in a breach of the peace is not dispositive of our analysis, as it

was only the intervention of post office personnel that prevented the flyer

from being distributed widely throughout the small town in which the two men




                                     - 16 -
J-S16018-22



lived, and such early action likely avoided further conflict between the two

men.6

        Accordingly, we reject Collins’ argument that his prosecution violated

the free speech clause of the First Amendment.

                                       Sentence

        Collins finally argues that the sentence imposed by the trial court of 15

days’ imprisonment is manifestly excessive as “the only real injury was . . . in

the nature of defamation of [Hoffman’s] character, rather than actual harm

redressable by the criminal justice system.”       Collins’ Brief at 20.   Collins

contends that the trial court’s comments at sentencing, including that the

behavior of Collins and Hoffman was “petty grade school nonsense,” N.T.,

9/9/21, at 30, were evidence that the sentence was based upon the trial

court’s frustration and bias towards him rather than permissible sentencing

factors.

        A challenge to the discretionary aspect of a sentence is not appealable

as of right. Commonwealth v. Akhmedov, 216 A.3d 307, 328 (Pa. Super.

2019) (en banc).



____________________________________________


6 As stated above, Hoffman testified that he did ultimately discover the flyer
at another business in the community a week after the incident at the post
office. N.T., 9/8/21, at 40-41. We further note that, while the exact nature
of their interaction is unclear from the record, Collins and Hoffman were each
charged with harassment based upon contact between the two prior to trial,
despite the terms of Collins’ pre-trial release forbidding contact with Hoffman.
N.T., 9/9/21, at 26; Trial Court Opinion, 1/5/22, at 13.

                                          - 17 -
J-S16018-22


      Rather, an appellant challenging the sentencing court’s discretion
      must invoke this Court’s jurisdiction by (1) filing a timely notice of
      appeal; (2) properly preserving the issue at sentencing or in a
      motion to reconsider and modify the sentence; (3) complying with
      Pa.R.A.P. 2119(f), which requires a separate section of the brief
      setting forth “a concise statement of the reasons relied upon for
      allowance of appeal with respect to the discretionary aspects of a
      sentence[;]” and (4) presenting a substantial question that the
      sentence appealed from is not appropriate under the Sentencing
      Code[.]

Id. (citation omitted).

      Here, Collins has filed a timely notice of appeal, preserved his issue in a

post-sentence motion, and complied with Rule 2119(f) by setting forth the

basis for his allowance of appeal in a separate section of his brief. Therefore,

we must determine whether Collins has raised a substantial question that

warrants our review of his sentencing claim. A substantial question is present

where the appellant advances an argument that the sentence was inconsistent

with a specific provision of the Sentencing Code or contrary to the fundamental

norms underlying the sentencing process.        Id.   Collins’ argument that his

sentence was the product of trial court’s bias against him constitutes a

substantial question. See Commonwealth v. Lucky, 229 A.3d 657, 664 (Pa.

Super. 2020); Commonwealth v. Corley, 31 A.3d 293, 297 (Pa. Super.

2011).

      Our standard of review for challenges to the discretionary aspects of

sentencing is as follows:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge. The standard employed when reviewing the
      discretionary aspects of sentencing is very narrow. We may
      reverse only if the sentencing court abused its discretion or

                                     - 18 -
J-S16018-22


      committed an error of law. A sentence will not be disturbed on
      appeal absent a manifest abuse of discretion. In this context, an
      abuse of discretion is not shown merely by an error in judgment.
      Rather, the appellant must establish, by reference to the record,
      that the sentencing court ignored or misapplied the law, exercised
      its judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Rosario, 248 A.3d 599, 613 (Pa. Super. 2021) (citation

omitted).

      Furthermore,

      When imposing [a] sentence, a court is required to consider the
      particular circumstances of the offense and the character of the
      defendant. In considering these factors, the court should refer to
      the defendant’s prior criminal record, age, personal characteristics
      and potential for rehabilitation.

Commonwealth v. Summers, 245 A.3d 686, 693 (Pa. Super. 2021) (citation

omitted).   “We must accord the sentencing court’s decision great weight

because it was in the best position to review the defendant’s character,

defiance or indifference, and the overall effect and nature of the crime.”

Rosario, 248 A.3d at 613 (citation omitted).

      The 15-day term of incarceration imposed by the trial court was well

within that permitted by law.         Collins was convicted of two counts of

harassment graded as summary offenses, each of which carried a maximum

sentence of 90 days’ imprisonment. 18 Pa.C.S. § 1105, 2709(a)(3), (c)(1).

Although Collins emphasizes that he had no prior record, the sentencing

guidelines do not apply to summary offenses, see 204 Pa. Code § 303.1(a),

and therefore provide no basis on which to conclude that the sentence

constituted an abuse of discretion.

                                      - 19 -
J-S16018-22



       Furthermore, upon our review of the record, we fail to discern any

evidence that the sentence imposed was based upon the trial court’s animus

or bias towards Collins. In imposing the sentence, the trial court noted Collins’

conduct towards Hoffman as well as Collins’ lack of cooperation with the

Pennsylvania State Police in refusing a request to avoid contact with Hoffman

prior to trial. N.T., 9/9/21, at 30-31. In its opinion, the trial court emphasized

that Collins refused to accept responsibility for his actions, his violation of the

terms and conditions of bail while on pre-trial release by engaging in further

harassment of Hoffman,7 and the unnecessarily protracted nature of the trial

based upon Collins’ failure to appear on the first day of trial and his late arrival

on the second day. Trial Court Opinion, 1/5/22, at 13; N.T., 9/8/21, at 1-2,

55; N.T., 9/9/21, at 1-4, 28-31. The nature of the offense, Collins’ character,

his defiance of the requests of law enforcement to stay away from the victim,

and his indifference to the effect of his crimes were proper factors on which

____________________________________________


7 Collins asserts that the trial court’s imposition of a sentence of incarceration
in part on his separate conviction before a magisterial district judgment of
harassment towards Hoffman during the pendency of the case is an
inappropriate basis for the sentence as the charge was withdrawn at the de
novo trial. See Collins’ Brief at 23-24, Appendix; see also N.T., 9/9/21, at
26 (District Attorney noting that Collins and Hoffman had both been convicted
of summary harassment after the charges were filed in the present case but
prior to trial, although Collins intended to appeal to the court of common
pleas). However, the trial court did not base its sentence explicitly on the fact
of his conviction but rather cited it in its opinion merely as evidence of Collins’
violation of the terms of his pre-trial release, see Trial Court Opinion, 1/5/22,
at 13, and, in any event, the charges were not withdrawn until after Collins
was sentenced in the instant matter and the certified record was transferred
to this Court for the instant appeal.

                                          - 20 -
J-S16018-22



the trial court based the sentence. See Rosario, 248 A.3d at 613; Summers,

245 A.3d at 693.

      While Collins focuses in his brief on the trial court’s statement that

Collins and Hoffman were engaged in “petty grade school nonsense,” N.T.,

9/9/21, at 30, we do not find this description to be inapt nor does it show the

type of hostility towards Collins that is characteristic of the types of cases

where we have vacated a sentence based upon bias or animus against the

defendant. Cf. Lucky, 229 A.3d at 665-70 (vacating sentence where trial

judge increased defendant’s sentence for a technical probation violation to the

maximum sentence after becoming frustrated with him during sentencing and

expressed hostility toward district attorney’s office when it advocated a lesser

sentence); Commonwealth v. Williams, 69 A.3d 735, 744-49 (Pa. Super.

2013) (vacating sentence of approximately 24 to 48 years for bias where trial

judge made unsupported characterizations of the defendant as a “pathological

liar” and “classic sociopath” and indicated that he was judging the defendant

based on her gender).      Moreover, despite Collins’ assertion that he was

punished for both his own and Hoffman’s conduct, the trial court clearly

distinguished Collins’ actions from those of Hoffman and emphasized that the

sentence was being imposed on Collins alone. See N.T., 9/9/21, at 31 (“I’m

not saying Alan Hoffman is any better than you. But you’re the one on trial,

and you’re the one that I’m sentencing.”).




                                     - 21 -
J-S16018-22



      Therefore, we conclude that the trial court’s sentence was not based

upon bias towards Collins and he is not entitled to relief on his discretionary

sentencing claim.

      Judgment of sentence affirmed.

      President Judge Panella joins this Opinion.

      Judge Kunselman files a Dissenting Opinion.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/18/2022




                                    - 22 -